788 N.W.2d 662 (2010)
Linda S. MAHER, Plaintiff-Appellant,
v.
James P. MAHER, Defendant-Appellee.
Docket No. 141149. COA No. 287309.
Supreme Court of Michigan.
September 29, 2010.


*663 Order
On order of the Court, the application for leave to appeal the April 20, 2010 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE that part of the judgment of the Court of Appeals holding that the appreciation realized from the Smith Barney investment account during the marriage was the defendant's separate property. The appreciation of an actively managed account during the parties' marriage is marital property. Dart v. Dart, 460 Mich. 573, 585 n. 6, 597 N.W.2d 82 (1999), citing Hanaway v. Hanaway, 208 Mich.App. 278, 527 N.W.2d 792 (1995), and Reeves v. Reeves, 226 Mich.App. 490, 575 N.W.2d 1 (1997). The Court of Appeals held that neither plaintiff nor defendant actively handled or managed the account. However, because the trial court did not make a finding of fact as to whether the account was actively managed by either party, we REMAND this case to the Saginaw Circuit Court for full consideration of the issue, and for any further proceedings not inconsistent with this order. In all other respects, leave to appeal is DENIED because we are not persuaded that the remaining question should be reviewed by this Court.
We do not retain jurisdiction.